Citation Nr: 1243565	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-36 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As reflected in VA treatment records, the Veteran has current diagnoses of hypertension and erectile dysfunction.  He asserts that both disorders are secondary to his PTSD.  Specifically, as indicated in his February 2010 notice of disagreement, the Veteran asserts that his hypertension and erectile dysfunction are secondary to either his PTSD symptoms, or to medications taken for PTSD.  The Veteran is currently service-connected for PTSD, with an assigned rating of 70 percent.  As reflected in the report of a January 2009 VA PTSD examination, the Veteran currently takes citalopram and lorazepam to treat his PTSD.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

In support of his claims, the Veteran asserted in his August 2010 substantive appeal that when he was is in a period of calm his blood pressure was low, but when his PTSD symptoms were worse his blood pressure was high, and that this was reflected in his medical records.  He also submitted an online medical article printed in August 2012 suggesting that sexual dysfunction can be caused by depression, anxiety, or other psychological issues, stressful life events, and some prescription medications, including some antidepressants.   

Under these circumstances, the Veteran should be provided an examination and opinion addressing whether his hypertension and/or erectile dysfunction are caused or have been aggravated by his service-connected PTSD.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Finally, the record reflects that the Veteran has been receiving continuous treatment from the VA Medical Center (VAMC) in Memphis, Tennessee.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the most recent VA treatment records available for review are dated in August 2011, any pertinent records from August 2011 to the present should be obtained from the Memphis VAMC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's hypertension and erectile dysfunction from the Memphis VAMC, dated from August 2011 to the present.  All records and/or responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the etiology of any hypertension and erectile dysfunction.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine the following for both the Veteran's hypertension and his erectile dysfunction: whether such disability is at least as likely as not (i.e. a 50 percent probability or more) either caused or aggravated (i.e. worsened beyond its natural progression) by his service-connected PTSD, to include any medications taken for his PTSD.

In making this determination, the examining physician should specifically consider the online medical article printed in August 2012 suggesting that sexual dysfunction can be caused by depression, anxiety, or other psychological issues, stressful life events, and some prescription medications, including some antidepressants.

A complete rationale for all opinions must be provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the m matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


